Name: Commission Regulation (EEC) No 729/86 of 10 March 1986 amending the Annexes to Council Regulations (EEC) No 3785/85 and (EEC) No 182/86 concerning imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  leather and textile industries
 Date Published: nan

 No L 69/8 Official Journal of the European Communities 12. 3 . 86 COMMISSION REGULATION (EEC) No 729/86 of 10 March 1986 amending the Annexes to Council Regulations (EEC) No 3785/85 and (EEC) No 182/86 concerning imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3785/85 (2), Having regard to Council Regulation (EEC) No 3785/85 of 20 December 1985 amending Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries, and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 182/86 of 14 January 1986 making the importation into Spain and Portugal of textile products originating in certain third countries subject to quantitative limits (3), and in parti ­ cular Article 3 thereof, Whereas, pursuant to Articles 183 and 370 of the Act of Accession of Spain and Portugal, the Community negoti ­ ated additional protocols adapting some of the bilateral agreements referred to in the said Act ; Whereas the Annexes to Regulations (EEC) No 3785/85 and (EEC) No 182/86 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3785/85 is hereby amended as follows : (a) the following countries shall be added to Annex I : Philippines, Uruguay ; (b) the Annex to this Regulation shall be inserted in Annex II . Article 2 Regulation (EEC) No 182/86 is hereby amended as follows : (a) the following countries shall be deleted from Annex II : Philippines, Uruguay ; (b) the quantitative limits for Philippines and Uruguay shall be deleted from Annex III . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1986 . For the Commission Willy DE CLERCQ Vice-President (') OJ No L 374, 31 . 12 . 1982, p . 106 . (2) OJ No L 366, 31 . 12. 1985, p. 1 . (3) OJ No L 26, 31 . 1 . 1986, p. 1 . 12. 3 . 86 Official Journal of the European Communities No L 69/9 ANNEX QUANTITATIVE LIMITS FOR 1986 GROUP I B Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19 , 20 , 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like , knitted or crocheted, not elastic or rubberized , other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies ' garments Philippines E P EEC 1 000 pieces 70 14 10 332 5 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35 , 36 , 39 , 40 , 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : Jerseys , pullovers , slip-overs , waist ­ coats , twinsets , cardigans , bedjackets and jumpers , knitted or crocheted, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Philippines E P EEC 1 000 pieces 52 10 4 237 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66, 72, 74, 76 61.02-66, 68 , 72 Men's and boys' outer garments Women's , girls ' and infants ' outer garments : B. Other : Men's and boys ' woven breeches, shorts and trousers (including slacks) ; women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Philippines E P EEC 1 000 pieces 65 13 4 030 No L 69/ 10 Official Journal of the European Communities 12. 3 . 86 Cate ­ gory CCT" heading . No NIMEXE code ( 1986) Description Third countries Member States Units  Quantitative limits from 1 January to 31 December 1986 7 ' 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knitted, crocheted (not elastic or rubberized), or woven , for women, girls and infants , of wool , of cotton or of man-made textile fibres . Philippines E P EEC 1 000 pieces 32 6 2 885 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , in ­ cluding collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres Philippines E P EEC 1 000 pieces 70 14 3 650 GROUP II B Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys ' underpants and briefs , women's, girls' and infants' (other than babies ') knickers and briefs , knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres Philippines E P EEC 1 000 pieces 300 71 8 253 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 , 32, 33 , 35 , 36 , 37 , 39 , 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of category 1 5 A, of wool , of cotton or of man ­ made textile fibres Philippines E P EEC 1 000 pieces 37 . 7 1 223 12. 3 . 86 Official Journal of the European Communities No L 69/ 11 Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 21 61.01 B IV 61.02 B II d) 61.01-29 , 31 , 32 61.02-25, 26, 28 Men's and boys' outer garments Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters, waister jackets and the like , woven, of wool , of cotton or of man-made textile fibres Philippines E P EEC 1 000 pieces 100 20 3 482 24 60.04 B IV b) 1 bb) 2 aa) bb) - d) 1 bb) 2 aa) bb) 60.04-47, 73 60.04-51 , 53 , 81 , 83 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys ' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Women's, girls ' and infants ' (other than babies ') knitted or crocheted pyjamas and nightdresses , of cotton or of synthetic fibres Philippines E P EEC 1 000 pieces 71 14 3 875 26 60.05 A II b) 4 cc) 1 1 22 33 , 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing access ­ ories : II . Other Women's , girls' and infants ' outer garments : B. Other : Women's , girls ' and infants' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man-made textile fibres Philippines E P EEC 1 000 pieces 50 19 1 433 31 61.09 D 61.09-50 Corsets , corset-belts , suspender-belts , brassieres, braces , suspenders , garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven , knitted or crocheted Philippines E P EEC 1 000 pieces 123 25 6 200 GROUP III A Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 50 53.11 53.11-01 , 03 , 07, 11 , 13 , 17, 20 , 30 , 40, 52, 54, 58 , 72, 74, 75, 82, 8.4 , 88 , 91 , 93 , 97 Woven fabrics of sheep's or lambs' wool or of fine animal hair Uruguay E P EEC Tonnes 50 10 1 343 No L 69/ 12 Official Journal of the European Communities 12. 3 . 86 GROUP III B Cate ­ gory CCT heading No NIMEXE code ( 1986) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1986 10 60.02 A B 60.02-40 60.02-50, 60 , 70 , 80 Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized, other than those of category 10, of wool , of cotton or of man-made textile fibres